By JUDGE DONALD H. KENT
The plaintiff is seeking to recover medical payment benefits under an insurance policy issued by the defendant to the plaintiff’s parents. The defendant failed to provide the statutorily required coverage, and the parties agree that the plaintiff is entitled to the coverage under Section 38.2-2201 of the Code. The issue presented is whether the plaintiff is entitled to recover $20,000.00 or $4,000.00. The case comes before the Court on joint motions for summary judgment.
The Court finds that S 38.2-2201 requires minimum coverage of $2,000.00 if the defendant fails to provide the statutorily required coverage. The Court cannot rewrite the policy for the parties and speculate as to what amount of coverage they might wish to purchase. Since two vehicles were insured, the minimum coverage may be stacked to provide a total of $4,000.00 in medical payment benefits.
Mr. Weinstein should prepare an order providing for summary judgment in the amount of $4,000.00.